UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1456



VERA NIGRO,

                                              Plaintiff - Appellant,

          versus


JOHN SNOW, Secretary, United States Department
of Treasury,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-04-
1138-AMD)


Submitted:    October 31, 2005         Decided:     November 18, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederic M. Brandes, Timonium, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, James A. Frederick, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vera Nigro appeals the district court’s order denying

relief in her employment discrimination action.    We have reviewed

the record and find no reversible error.     Accordingly, we affirm

for the reasons stated by the district court.    See Nigro v. Snow,

No. CA-04-1138-AMD (D. Md. Mar. 18, 2005).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -